Examiner’s Comment
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Temple Keller on 8/29/2022.

The application has been amended as follows:  	Regarding claim 8 line 1, delete “A method of” and insert “A method”. 	Regarding claim 11 line 1, delete “A method of” and insert “A method”.


Allowable Subject Matter
Claims 2-4, 8-11, 13-15, 19-22 and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 8, the prior art fails to teach or disclose a method for controlling a current associated with a power converter, comprising: measuring a duration of time that the power converter spends in a switching state of the power converter with a timer, wherein the switching state is a transfer state of the power converter in which the current decreases; resetting the timer at the start of the switching state; and holding the timer in reset during a duration of a charging state of the power converter in which the current increases, in combination with all the limitations set forth in claim 8. 	Regarding claim 11, the prior art fails to teach or disclose a method for controlling a current associated with a power converter, comprising: measuring a duration of time that the power converter spends in a switching state of the power converter with a timer, wherein the switching state is a transfer state of the power converter in which the current decreases; resetting the timer at the start of the switching state; and resetting the timer upon generation and receipt of an acknowledgment signal indicating the timer has registered a change in switching state of the power converter, in combination with all the limitations set forth in claim 11.  	Regarding claim 19, the prior art fails to teach or disclose a control circuit for controlling a current associated with a power converter, the control circuit comprising: a switching state being a transfer state of the power converter in which the current decreases; and a timer-based control circuitry configured to measure the duration of time with a timer; reset the timer at the start of the switching state; and reset the timer upon generation and receipt of an acknowledgment signal indicating the timer has registered a change in switching state of the power converter, in combination with claim 19. 	Regarding claim 22, the prior art fails to teach or disclose a control circuit for controlling a current associated with a power converter, the control circuit comprising: a switching state being a transfer state of the power converter in which the current decreases; and a timer-based control circuitry configured to measure the duration of time with a timer; reset the timer at the start of the switching state; and reset the timer upon generation and receipt of an acknowledgment signal indicating the timer has registered a change in switching state of the power converter, in combination with all the limitations set forth in claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838